Case: 17-40058      Document: 00514406347         Page: 1    Date Filed: 03/28/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                    No. 17-40058
                                                                                 FILED
                                                                           March 28, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CARLOS ALFREDO ARREDONDO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:16-CR-413-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Carlos Alfredo
Arredondo has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Arredondo has not filed a response.
       We have reviewed counsel’s brief and the relevant portions of the record
reflected therein. Although counsel addresses the validity of Arredondo’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40058    Document: 00514406347      Page: 2   Date Filed: 03/28/2018


                                 No. 17-40058

appeal waiver, counsel does not discuss the district court’s compliance with
Federal Rule of Criminal Procedure 11.          An appeal waiver in the plea
agreement does not waive the district court’s compliance with Rule 11 or the
need to brief this issue adequately in an Anders brief. See United States v.
Carreon-Ibarra, 673 F.3d 358, 362 n.3 (5th Cir. 2012); see also United States v.
Brown, 328 F.3d 787, 789-90 (5th Cir. 2003). Nevertheless, our independent
review confirms that the guilty plea was knowing and voluntary. We therefore
concur in counsel’s assessment that the appeal presents no nonfrivolous issue
for appellate review. Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2